Mr. Justice Smith delivered the opinion of the court. An attachment suit was instituted in the Municipal Court of Chicago by Mary Luisi, defendant in error, to recover from plaintiff in error $29.30. On the trial of the cause before the court without a jury the court sustained the attachment and found the issues for defendant in error, and judgment was rendered for the above amount and costs. The affidavit for attachment set out that the plaintiff in error was indebted to defendant in error upon two unpaid checks endorsed and delivered by plaintiff in error, giving the amount of both checks. An amended affidavit was subsequently filed by leave of court describing the checks more particularly. We do not think there is any basis for the contention of plaintiff in error that the amended affidavit set up a new cause of action, and the court erred in allowing it to be filed. In our opinion the evidence sustained the findings of the court on the issues. The judgment is affirmed. Affirmed.